Per Curiam. This was a suit by appellee to recover of appellant compensation for services rendered, the result being a verdict and judgment for appellee for $600. The appellee was employed as salesman by appellant in January, 1885, and remained in its service until April, 1886. Tlie evidence shows that a written contract was made between the parties dated January 20, 1SS5, for the ensuing year, and on Januaiy 20, 1886, another written contract was made for the next year. The first contract was signed by the Hamburglier Bros. Co., and the second was signed by Levy only, but described appellant as Ilamburgher & Garrity Company. In both it was agreed that appellee should receive ten pier cent, on all his sales up to §10,000 in amount, and five per cent, on all sales over that amount. Although the written contract described appiellant by a name different from that by which it is sued, it is plain from the entire record that the contracts wrere with appiellant, that the services contracted for were rendered to it, and there being no issue as to misnomer, the point raised by appellant that the court admitted the instruments in evidence over its objection can not be considered. It may be frankly admitted, not only that the evidence is contradictory, but that it is unsatisfactory, and that we can not certainly discover the pirocess by which the jury reached the conclusion that appellant was indebted to appellee in the sum of §600, but that does not bring the case within any rule which justifies interference with the verdict. The same criticism may be justly made in scores of cases which are brought to the attention of this court. The answer is that the composition of juries peculiarly fits them to unravel just such difficulties, and their findings in such cases are permitted to stand unless error has intervened. The contract may have required Levy to continue to serve appellant until January 20, 1887, as a condition of his receiving any commission, but Levy testified that appellant consented to the severing of their relations, and by their verdict the jury have found that to be true. Finding no error of law in the record, the judgment will have to be affirmed. Judgment affirmed.